

117 S918 IS: Protecting Seniors Access to Health Care Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 918IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Barrasso (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo offer financial support to health care providers, and for other purposes.1.Short titleThis Act may be cited as the Protecting Seniors Access to Health Care Act.2.Provider relief fund(a)Supplemental appropriationThere is appropriated, out of any amounts in the Treasury not otherwise appropriated, for an additional amount for Public Health and Social Services Emergency Fund, $12,300,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus.(b)ConditionsThe following conditions shall apply with respect to funds appropriated by subsection (a):(1)Such funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse.(2)Recipients of payments under this section shall submit reports and maintain documentation as the Secretary of Health and Human Services (referred to in this section as the Secretary) determines are needed to ensure compliance with conditions that are imposed by this subsection for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose.(3)The Secretary shall, on a rolling basis, review applications and make payments under this section.(4)Funds appropriated under this section shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity.(5)Payments under this section shall be made in consideration of the most efficient payment systems practicable to provide emergency payment.(6)To be eligible for a payment under this section, an eligible health care provider shall submit to the Secretary an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number.(7)For any reimbursement by the Secretary from the Provider Relief Fund to an eligible health care provider that is a subsidiary of a parent organization, the parent organization may, allocate (through transfers or otherwise) all or any portion of such reimbursement among the subsidiary eligible health care providers of the parent organization, including reimbursements referred to by the Secretary as Targeted Distribution payments, among subsidiary eligible health care providers of the parent organization, except that responsibility for reporting the reallocated reimbursement shall remain with the original recipient of such reimbursement.(8)For any reimbursement from the Provider Relief Fund to an eligible health care provider for health care related expenses or lost revenues that are attributable to coronavirus (including reimbursements made before the date of the enactment of this Act), such provider may calculate such lost revenues using the Frequently Asked Questions guidance released by the Department of Health and Human Services in June 2020, including the difference between such provider’s budgeted and actual revenue budget if such budget had been established and approved prior to March 27, 2020.(9)Not later than 3 years after final payments are made under this section, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.(10)Nothing in this section limits the authority of the Inspector General or the Comptroller General of the United States to conduct audits of interim payments at an earlier date.(11)Not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives on the obligation of funds, including obligations to such eligible health care providers, summarized by State of the payment receipt. Such report shall be updated and submitted to such Committees every 60 days until funds are expended.(c)Application of requirements, rules, and proceduresThe Secretary shall apply any requirements, rules, or procedures as the Secretary determines appropriate for the efficient execution of this section.(d)Application of provisionsAmounts appropriated pursuant to this section and pursuant to title II of Public Law 117–2 shall be subject to the requirements contained in Public Law 116–260 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254b through 256).(e)DefinitionsFor purposes of this section: (1)The term eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this paragraph as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19.(2)The term payment means a pre-payment, prospective payment, or retrospective payment, as the Secretary determines appropriate.3.Rural health clinic payments(a)In generalSection 1833(f)(3) of the Social Security Act (42 U.S.C. 1395l(f)(3)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking subclauses (I) and (II) and inserting the following:(I)with respect to a rural health clinic that had a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or(bb)the limit described in paragraph (2)(A); and(II)with respect to a rural health clinic that did not have a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2021; or(bb)the limit described in paragraph (2)(A); and; and(B)in clause (ii)(I), by striking under clause (i)(I) and inserting under subclause (I) or (II) of clause (i), as applicable,; and(2)by striking subparagraph (B) and inserting the following:(B)A rural health clinic described in this subparagraph is a rural health clinic that—(i)as of December 31, 2020, is in a hospital with less than 50 beds and after such date such hospital continues to have less than 50 beds (not taking into account any increase in the number of beds pursuant to a waiver under subsection (b)(1)(A) of section 1135 during the emergency period described in subsection (g)(1)(B) of such section); and(ii)(I)as of December 31, 2020, was enrolled under section 1866(j) (including temporary enrollment during such emergency period for such emergency period); or(II)submitted an application to enroll under section 1866(j) (or a request for such a temporary enrollment for such emergency period) that was received not later than December 31, 2020..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260).4.Rescission of appropriations for the Coronavirus State Fiscal Recovery Fund(a)RescissionOf the unobligated balances of amounts appropriated under section 602(a)(1) of the Social Security Act (as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2)) on the date of enactment of this Act, $12,300,000,000 is rescinded.(b)Conforming amendmentsSection 602 of the Social Security Act (as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2)) is amended—(1)in subsection (a)(1), by striking $219,800,000,000 and inserting $207,500,000,000; and(2)in subsection (b)(3)(A), by striking $195,300,000,000 and inserting $183,000,000,000. 5.Individuals not lawfully present in United States precluded from 2021 recovery rebates(a)In generalSection 6428B(c) of the Internal Revenue Code of 1986, as added by the American Rescue Plan Act of 2021, is amended by striking and at the end of paragraph (2), by redesignating paragraph (3) as paragraph (4), and by inserting after paragraph (2) the following new paragraph:(3)any individual who was not lawfully present in the United States as of the date of the enactment of the American Rescue Plan Act of 2021, and. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021.6.Incarcerated individuals precluded from 2021 recovery rebates(a)In generalSection 6428B(c) of the Internal Revenue Code of 1986, as added by the American Rescue Plan Act of 2021 and amended by the preceding provisions of this Act, is amended by striking and at the end of paragraph (3), by redesignating paragraph (4) as paragraph (5), and by inserting after paragraph (3) the following new paragraph:(4)any individual who was incarcerated on the date of the enactment of the American Rescue Plan Act of 2021, and.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021.7.Individuals not lawfully present in United States precluded from receiving COBRA continuation coverage(a)In generalSection 9501(a)(3) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended—(1)in subparagraph (A), by striking at the end and;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)is lawfully present in the United States as of the date of the enactment of this Act..(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 9501 of the American Rescue Plan Act of 2021. 